Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 13, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00539-CV


                  T H HILL ASSOCIATES, INC., Appellant

                                        V.

     AARON BURROW AND FEARNLEY PROCTER, INC., Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-21390


                 MEMORANDUM                     OPINION

      This is an interlocutory appeal from an order signed June 17, 2016. On
November 30, 2016, appellant filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted. Accordingly, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.